DETAILED ACTION

Notice of Pre-AlA or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





Claim Disposition

2.	Claims 3-4, 12, 16, 21-22, 25-33, 44-52 and 54-58 are cancelled. Claims 1-2, 5-11, 13-15, 17-20, 23-24, 34-43 and 53 are pending and are under examination.





Claim Objections
3.	Claim 1 is objected to for the following informalities:
obtained from [[derived from]]……phenylalanine transporter is obtained from [[derived from’’……”.



Claim Rejections - 35 USC §112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1-2, 5-11, 13-15, 17-20, 23-24, 34-43 and 53 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not
described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AlA the inventor(s), at
the time the application was filed, had possession of the claimed invention.
P. luminescens and one or more genes encoding a Phe transporter derived from E. coli and is operably linked to a IPTG inducible promoter”. The engineered bacterium has any gene that will encode the proteins found in claim 1 (transporter, PAL and LAAD (additional gene found in claim 2). The art recognizes that several different DNA can encode the same protein. The claimed invention encompasses a large variable genus of genes encoding the proteins and promoters to be in the engineered bacterium. The dependent claims hereto do not rectify all the deficiencies found in the claim 1 thus included. The scope of independent claim 1 far exceeds the scope in the specification and although the dependent claims recite some of the missing information, claim 1 is not limited to those and needs to stand on its own. In addition, the specification only exemplifies two or three promoters that are influenced upon anaerobic conditions ( and claim 14 for example, is directed to any promoter that is induced by an environmental factor that is not naturally present in a mammalian gut). Furthermore, the claimed invention is directed to very broad embodiments such as “the genes encoding the Phe transporter is located on any chromosome in the bacterium or any plasmid”.
The specification fails to provide any additional representative species of the claimed genus to show that applicant was in possession of the claimed genus.
A representative number of species means that the species which are adequately described are representative of the entire genus. The written description requirement for a claimed genus may be satisfied through sufficient description of a representative 
The ‘written description’ requirement.., serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed .... The descriptive text needed to meet these requirements varies with the nature and scope of the invention at issue, and with the scientific and technologic knowledge already in existence." Capon v. Eshhar, 418 F.3d 1349, 1357 (Fed. Cir. 2005). The purpose of the written description requirement "is to ensure that the scope of the right to exclude ... does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification." Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345-46 (Fed. Cir. 2000). The goal of the written description requirement is "to clearly convey the information that an applicant has invented the subject matter which is claimed." In re Barker, 559 F.2d 588, 592 n.4 (CCPA 1977) "A disclosure in an application, to be complete, must contain such description and details as to enable any person skilled in the art or science to which the invention pertains to make and use the invention as of its filing date. Additionally, Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555,1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession




Double Patenting

5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have 
Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP $§ 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AJA. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto- processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-L jsp.
s 1, 5-6, 8-11, 17-20 and 34-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10, 195,234. Although the claims at issue are not identical, they are not patentably distinct from each other because the bacteria claimed in the ‘234 patent comprise or lack the same genetic regions as instantly recited (bacterium comprising one or more genes encoding enzymes and operably linked to a promoter that is inducible). Therefore, the claimed invention is prima facie obvious.

7.	Claims 1-2, 5-11, 13-15, 17-19, 23-24, 34-43 and 53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,943,555. Although the claims at issue are not identical, they are not patentably distinct from each other because the bacteria claimed in the ‘555 patent comprise or lack the same genetic regions as instantly recited (bacterium comprising one or more genes encoding enzymes and operably linked to a promoter that is inducible). Therefore, the claimed invention is prima facie obvious for being directed to genetically engineered bacterium for metabolizing PAL.


8.	Claims 1-2, 5-11, 13-15, 17-19, 23-24, 34-43 and 53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,889,164. Although the claims at issue are not identical, they are not patentably distinct from each other because the bacteria claimed in the ‘555 patent comprise or lack the same genetic regions as instantly recited (bacterium comprising one or more prima facie obvious for being directed to genetically engineered bacterium for metabolizing PAL.





Response to Arguments

9.	 Applicant's comments have been considered in full. Withdrawn objections/rejections will not be discussed herein as applicant's comments are moot. Note that the rejection of record under 112, first paragraph remains for the reasons stated above and has been modified based on amendments made to the claims, however, note that new rejections has been instituted under Obvious-type Double Patenting, therefore the action is non-final.
Applicant traverses the rejection stating that the claims are adequately described because exemplary sequences for such enzymes are further disclosed in the specification and the art. Applicant state that the claimed invention is amended to recite  the species from which the genes are derived: the phenylalanine ammonia lyase (PAL) gene is derived from Photorhabdus luminescens and the phenylalanine transporter gene is derived from Escherichia coli. It is further stated that PAL derived from Photorhabdus luminescens and phenylalanine transporter derived from Escherichia coli Photorhabdus luminescens and referred to as ‘PAL3’ herein (Williams et al., 2005).”); Table 2 (providing “Sequences of Phenylalanine Metabolizing Enzymes,” including from Photorhabdus luminescens); [0136] (‘In Escherichia coli, the pheP gene encodes a high affinity phenylalanine-specific permease responsible for phenylalanine transport (Pi et al., 1991).”’); and [0066] (“PheP expression may be constitutive or driven by an inducible promoter, e.g., low-oxygen, arabinose, or IPTG.”). 
Applicant’s comments have been considered however, are not persuasive because the aforementioned statements indicate that applicant is not in possession of the entire genus which is very large that is encompassed in the claims. No reference structure is provided, the claims are generically directed to any possible gene that could encode PAL, Phe transporter and LAAD, the specification does not disclose a representative amount to demonstrate possession of this large variable genus. Applicant is also reminded that the claims are read in light of the specification, however, the limitations o the specification cannot be imported into the claims. No correlation is made between structure and function. The claimed invention reads on genes with altered structures as well as full length structures, thus an ordinary skilled worker does not have a glimpse of what is claimed and the scope of the claims exceed the disclosure in the art and specification.


Additionally, Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description’ inquiry, whatever is now claimed’ (See page 1117). The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed" (See Vas-Cath at page 1116). The skilled artisan cannot envision the detailed chemical

structure of the encompassed genus of polypeptides, and therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993).




Conclusion

10.	No claims are presently allowable. Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE ROBINSON whose telephone number is (571)272-0957. The examiner can normally be reached on Monday-Friday from 9:00 a.m. to 5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is 

/HOPE A ROBINSON/Primary Examiner, Art Unit 1652